Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-6908 AMERICAN EXPRESS CREDIT CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-1988350 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One Christina Centre, 301 North Walnut Street Suite 1002, Wilmington, Delaware 19801-2919 (Address of principal executive offices) (Zip Code) Registrants telephone number including area code: (302) 594-3350 None (Former name, former address and former fiscal year, if changed since last report.) THE REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM 10-Q AND HAS THEREFORE OMITTED CERTAIN ITEMS FROM THIS REPORT IN ACCORDANCE WITH THE REDUCED DISCLOSURE FORMAT PERMITTED UNDER GENERAL INSTRUCTIONS H(2). Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Class Outstanding at May 11, 2007 Common Stock (par value $.10 per share) 1,054,938 Shares AMERICAN EXPRESS CREDIT CORPORATION FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Income and Retained Earnings  Three months ended March 31, 2007 and 3 Consolidated Balance Sheets  March 31, 2007 and December 31, 2006 4 Consolidated Statements of Cash Flows  Three months ended March 31, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operation 8 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 6. Exhibits 15 Signatures 16 Exhibit Index E-1 - 2 - AMERICAN EXPRESS CREDIT CORPORATION PART I. FINANCIAL INFORMATION Item 1 . FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS (Millions) (Unaudited) Three Months Ended March 31, Revenues Discount revenue earned from purchased cardmember receivables and loans $ $ Interest income from affiliates Interest income from investments 67 49 Finance charge revenue 12 13 Other 4 4 Total revenues Expenses Provision for losses, net of recoveries Interest expense Interest expense to affiliates 75 Service fees to affiliates 45 - Other 1 3 Total expenses Pretax income Income tax provision 23 18 Net income Dividends ) - Adoption of FIN 48 ) - Retained earnings at beginning of period Retained earnings at end of period $ $ See Notes to Consolidated Financial Statements. Provision for losses are shown net of recoveries of $46 million and $50 million for the three months ended March 31, 2007 and 2006, respectively. - 3 - AMERICAN EXPRESS CREDIT CORPORATION CONSOLIDATED BALANCE SHEETS (Millions, except share data) (Unaudited) March 31, December 31, Assets Cash and cash equivalents $ $ Investment securities Investment securities restricted Cardmember receivables, less reserves: 2007, $738; 2006, $739 Cardmember loans, less reserves: 2007, $10; 2006, $10 Loans with affiliates Deferred charges and other assets Due from affiliates - 7 Total assets $ $ Liabilities and Shareholders Equity Short-term debt $ $ Short-term debt with affiliates Long-term debt Total debt Due to affiliates - Accrued interest and other liabilities Total liabilities Shareholders Equity Common stock, $.10 par value, authorized 3 million shares; issued and outstanding 1.5 million shares 1 1 Capital surplus Retained earnings Accumulated other comprehensive income (loss): Net unrealized securities gains, net of tax 6 5 Net unrealized derivatives gains, net of tax 6 10 Foreign currency translation adjustments 57 45 Other (2 ) (2 ) Total accumulated other comprehensive income 67 58 Total shareholders equity Total liabilities and shareholders equity $ $ See Notes to Consolidated Financial Statements. - 4 - AMERICAN EXPRESS CREDIT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions) (Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for losses Amortization and other 2 (1 ) Deferred tax provision ) (7 ) Changes in operating assets and liabilities: Due to affiliates (4 ) 32 Other operating assets and liabilities 83 Net cash provided by operating activities Cash Flows from Investing Activities Net decrease in cardmember receivables and loans Purchase of investments - ) Maturities of investments - Net decrease (increase) in loans with affiliates ) Net increase (decrease) in due to affiliates ) Net cash provided by investing activities Cash Flows from Financing Activities Net decrease in short-term debt with affiliates with maturities of ninety days or less ) ) Net increase (decrease) in short-term debt with maturities of ninety days or less ) Issuance of debt Redemption of debt ) ) Dividends paid ) - Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents (3 ) - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Consolidated Financial Statements. - 5 - AMERICAN EXPRESS CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying Consolidated Financial Statements should be read in conjunction with the financial statements in the Annual Report on Form 10-K of American Express Credit Corporation, including its subsidiaries where appropriate (Credco), for the year ended December 31, 2006. Certain prior year amounts have been reclassified to conform to the current year presentation of the Consolidated Balance Sheets and Consolidated Cash Flows, including disclosures related to long-term debt and net cardmember receivables and loans. Significant accounting policies disclosed therein have not changed. Credco is a wholly-owned subsidiary of American Express Travel Related Services Company, Inc. (TRS), which is a wholly-owned subsidiary of American Express Company (American Express).
